

114 HR 5807 IH: Bank Service Company Examination Coordination Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5807IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Duffy (for himself, Mr. Williams, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Bank Service Company Act to permit the appropriate Federal banking agencies to
			 coordinate examinations of bank service companies with State banking
			 agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bank Service Company Examination Coordination Act of 2016. 2.Examination by State banking agenciesThe Bank Service Company Act (12 U.S.C. 1861 et seq.) is amended—
 (1)in section 1(b)— (A)in paragraph (8), by striking and at the end;
 (B)in paragraph (9), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (10)the term State banking agency has the meaning given the term State bank supervisor under section 3 of the Federal Deposit Insurance Act.; and (2)in section 7—
 (A)in subsection (a), by inserting after other Federal banking agency the following: or a State banking agency; and (B)in subsection (c), by inserting after Federal banking agency the following: or a State banking agency.
				